Citation Nr: 1545783	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran sustained a right foot injury during service.

2. Symptoms of a right foot disorder were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service. 

3. Arthritis of the right foot was not shown for many years after service.

4. The current right foot disorders, diagnosed as hammer toes, pes cavus, and arthritis, are not causally or etiologically related to service, to include any injury or event therein.


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with arthritis of the first metacarpal phalangeal joint. Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. The Board finds that neither the Veteran's arthritis, nor his other foot disorders, manifested within one year from the date of his separation from service. Therefore, the one-year presumption does not apply.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran contends that he injured his right foot during service when a box of 50 caliber barrel was accidently dropped on his right foot.  He asserts that he was treated with a cast for several weeks and that his foot has continued to bother him since the injury.  The evidence reflects that he has been diagnosed with several foot disorders, including arthritis of the first metacarpal phalangeal joint, pes cavus, exostoses of the right foot at the first and second metatarsocuneiform joints, and hammertoe deformities.  Therefore, current right foot disorders have been shown.

Next, service treatment records, except for a separation examination, are not available.  Nonetheless, the Veteran's statements, a letter he wrote during service, and lay statements from S.T. and T.M. all support a finding that he injured his right foot during service and received treatment for the injury. His description of this injury in service is credible.  Therefore, the element of an in-service injury has been met, even in the absence of the service treatment records.

As the Veteran has currently-diagnosed foot disorders and was treated for a right foot injury during service, the dispositive question is whether his current disorders are related to the in-service foot injury, on a presumptive, continuity of symptomatology, or medical nexus basis. 

As the Veteran's current arthritis is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether the one-year presumption applies or whether continuity of symptomatology has been shown. As to the one-year presumption, at the time of the August 2011 VA examination, the examiner diagnosed arthritis and reported the date of diagnosis as July 2010, some 55 years after service separation.  This medical evidence indicates that arthritis was not diagnosed for many years after discharge.  Moreover, the evidence does not document any complaints consistent with arthritis in the first year.  Therefore, the one-year presumption does not apply.

As to continuity of symptomatology, in a February 1955 Report of Medical History, the Veteran checked "no" when asked if he had a history of foot trouble.  His answer suggests that he did not have any complaints regarding his feet upon discharge.  Further, on the Report of Medical Examination, also dated February 1955, a physical examination of his feet was normal.  His in-service history of a lack of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions of on-going symptoms made many years after service separation. 

In addition, the June 2015 VA examiner noted that the Veteran's arthritis was an age-appropriate finding.  This indicates that right foot arthritis was due to age rather than injury.  As such, continuity of symptomatology with regard to right foot arthritis is not show by the most probative evidence of record. Therefore, service connection for right foot arthritis is not warranted on the basis on the one-year presumption or on continuity of symptomatology. 

As to medical nexus, the Veteran was afforded a VA examination in August 2011, with an addendum opinion provided in June 2015. The August 2011 examiner noted that the Veteran had current diagnoses of right calcaneal spur, hammer toes, arthritis, and pes cavus. The examiner opined that it was less likely than not that any of the current right foot disorders were related to the foot injury the Veteran sustained in service 57 years prior.  The examiner explained that the cause of calcaneal spurs and pes cavus was unknown, that hammer toes were due to a muscle/tendon imbalance, and that arthritis was a natural progression of aging.  The examiner concluded that a nexus relationship between the in-service injury and current foot disorders was not found.  This evidence weighs against the claim.

In a June 2015 addendum opinion, the medical provider reviewed the Veteran's records and opined that his current right foot disorders were less likely than not incurred in or caused by his in-service right foot injury. As to hammertoes, the rationale was that the usual cause is misalignment of the joint surfaces due to a genetic predisposition toward aberrant foot biomechanics and tendon contractures and not due to the in-service injury.  As to pes cavus, the provider reviewed the medical literature and found that pes cavus may be heredity or acquired and could result from several sources but determined that it was not due to the in-service injury.  As to arthritis, the provider found that the level of arthritis was an age appropriate finding suggesting that it was not related to in-service trauma.  This evidence weighs against the claim.

The Board places significant probative value on these reports.  Both the 2011 examiner and the 2015 reviewer considered the Veteran's medical treatment records, solicited history regarding the Veteran's in-service injury, presumed his statements regarding his in-service right foot injury to be true, gave an opinion on the nature and etiology of his current right foot disorders, and provided a rationale for their opinions. Therefore, this evidence does not support the claim for service connection.

The Board has considered the Veteran's lay statements with respect to both continuity of symptomatology and medical nexus.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran claims that his current right foot disorders are related to service. As noted above, the service separation examination report reflects that he was examined and his feet were found to be clinically normal and he denied any complaints regarding his feet at the time of discharge.  Such contemporaneous in-service histories are of higher probative value than statements made for compensation purposes and weighs against his statements as to continuity of symptomatology.  Further, post-service medical evidence does not reflect complaints or treatment related to the right foot until 2010, more than 50 years after discharge.  While not dispositive, the Board has considered the multi-year gap between discharge from active duty service (1955) and initial reported symptoms related to a foot disorder in 2010.  

Further, the Veteran filed an initial application for VA disability compensation in 2009 but did not claim service connection for a right foot disorder or make any mention of any right foot symptomatology.  While symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, here, he filed claims for service connection, but did not mention right foot symptoms.  This suggests to the Board that there was no pertinent right foot symptomatology at that time.  
	
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  
	
In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a right foot disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic right foot disorder in service, or the lack of right foot symptomatology at the time he filed the claim, or both.  This evidence weighs against continuity of symptomatology.
	
As to consideration of the Veteran's statements of a medical nexus, while laypersons may be competent to opine as to the etiology of a medical disorder in certain circumstances, see Layno, 6 Vet. App. at 470, the probative value of the Veteran's general lay assertions of a medical nexus is outweighed by the specific, reasoned conclusions of the trained health care professionals who conducted the August 2011 VA examination and June 2015 file review. The weight of the competent evidence is thus against a nexus relationship between the current right foot disorders and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a right foot disorder. The benefit-of-the-doubt doctrine is therefore not for application, and the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this case, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in June 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

The Veteran was afforded an August 2011 VA examination as to the nature and etiology of his right foot disability. He was afforded a VA file review as to the nature and etiology of his right foot disorders in June 2015. On review, both the August 2011 and June 2015 VA opinions provide an adequate basis on which to decide the claim. Both examiners reviewed the claims folder, considered the Veteran's reported history, accepted as true the Veteran's statement about his in-service injury to his right foot, and provided an adequate rationale for their opinions. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order. The service treatment records were apparently destroyed by a 1973 fire at National Personnel Records Center, and are unavailable. The only service treatment record in the claims file is his separation examination. 

In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). In a July 2011 letter, the RO informed the Veteran of all efforts made to locate his service records and their continued unavailability. He was asked to submit any such records in his possession. The Board finds that all potential avenues for obtaining these records have been pursued, and any further attempts would be futile. 38 C.F.R. § 3.159(c)(2).  Nonetheless, the Board has accepted that he injured his right foot in service.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 



ORDER

Service connection for a right foot disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


